DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 May 2021 has been entered.
Claims 2-4, 6-14, and 16-26 are pending in the application with claims 5 and 15 cancelled.  Claims 2, 10, and 19 are currently amended with claims 24-26 newly added.
The prior 35 U.S.C. 102(a) rejection and 35 U.S.C. 103(a) rejection beginning from Gambro Engstrom AB et al. (EP 0604399 A1) are withdrawn as requested (Pg. 6-11) based on the amendment to the claims.
Response to Arguments
Applicant's arguments filed 05 May 2021 have been fully considered but they are not fully persuasive.
Examiner concurs with applicant’s assertion that Labuda et al. (U.S. Patent 4558708) fails to teach or suggest the requirements of amended claim 2 (Pg. 6-7). The prior 35 U.S.C. 102(a) rejection is thus withdrawn.
Examiner concurs with applicant’s assertion that Gambro Engstrom AB et al. (EP 0604399 A1) fails to teach or suggest the requirements of the amended independent 
Regarding the 103(a) rejection beginning from Gallem et al. (U.S. Pub. 2011/0146670) applicant argues that Gallem fails to teach a need for an access port, let alone a flow transducer (Pg. 11-13). Applicant argues that Gallem and Thiessen (U.S. Pub. 2010/0071695) are functionally different and would not have been obviously combined (Pg. 12-13). Examiner respectfully disagrees and notes that one having ordinary skill in the art would recognize, by example, the benefit of system data feedback which a flow transducer would provide. It is noted that many of the claims only recite the first access port on the body and not even at any particular location. Examiner notes that applicant appears to have misconstrued the teachings of Gallem as membrane 37 does not cover the full flow path from the connection 10 to the connection 31. Instead, membrane 37 only covers a limited portion where the nebulized aerosol is introduced and does not occlude flow through connecting piece 11 or connecting piece 12 (e.g. Fig. 4, note “flow-around” discussion in at least ¶¶0019-0020, 0045, 0047, 0050). Thus applicant’s argument that membrane 37 would impact flow transducer readings is not found convincing.
It is noted that applicant has not addressed the comments and suggestions discussed in the Advisory Action mailed 16 Apr 2021.
Further, upon reconsideration claims 9, 13, and 18 are no longer considered to be allowable.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 6-14, and 16-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gallem et al. (U.S. Pub. 2011/0146670) in view of Thiessen (U.S. Pub. 2010/0071695).
Regarding claim 2, Gallem discloses a wye connector (Figs. 1-6; ¶¶0033-0035) comprising: a patient coupling end (Fig. 5 right end); an inspiratory connector end (Fig. 5 end of #11); an expiratory connector end (Fig. 5 end of #12); and a body (#1, 2; ¶0033) extending between the patient coupling end, the inspiratory connector end, and the expiratory connector end, the body comprising: a patient branch (Fig. 5 #32) at the patient coupling end; an inspiratory branch (#11) terminating at the inspiratory connector end, wherein the inspiratory branch comprises an inspiratory flow lumen 
Gallem fails to disclose a first access port disposed on the body.
Thiessen teaches a wye connector (Fig. 2D & 3A #124; ¶¶0021, 0023-0024) which may comprise an access port for a flow transducer (#240; ¶0021) on any, or all, of the three branches of the wye connector (Fig. 2D & 3A; ¶0021, 0023). Thiessen teaches flow transducers placed in an access port of the wye connector as providing the benefit of directly monitoring flow in a branch of the wye connector while also allowing removing if not required or for servicing (¶¶0021, 0023).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have incorporated in Gallem a first access port disposed on the body in order to provide the benefit of including a flow transducer in one or more 
Regarding claim 3, Gallem teaches the invention as modified above and Thiessen as incorporated therein further teaches the first access port (Fig. 2D #240a or #240c) is positioned between the inspiratory connector end and the patient coupling end.
Regarding claim 4, Gallem teaches the invention as modified above and Thiessen as incorporated therein further teaches the first access port (Fig. 2D #240a) is positioned along the inspiratory branch and in fluidic communication with the inspiratory flow lumen (¶0023).
Regarding claim 6, Gallem teaches the invention as modified above and further teaches the merge region comprises an intermediate lumen (Fig. 5 #24) separated from the inspiratory flow lumen and the expiratory flow lumen by a wall (Figs. 4-5 bounding #24).
Regarding claim 7, Gallem teaches the invention as modified above and further teaches the second access port is in fluidic communication with the intermediate lumen (Fig. 6; ¶0035).
Regarding claim 8, Gallem teaches the invention as modified above and further teaches the body further comprises a gradation (any of various stepped surfaces in Figs. 1-5) adjacent the second access port. The term “adjacent” only indicates a relative proximity and does not define an exact distance. The term “gradation” is understood under broadest reasonable interpretation as a step.
Regarding claim 9, Gallem teaches the invention as modified above and further teaches the gradation comprises a teethed protrusion (Fig. 4 #20; ¶0036). The two edges bounding groove 20 are readable as teeth which protrude from cylindrical portion 15 (Fig. 4).
Regarding claim 10, Gallem discloses a wye connector (Figs. 1-6; ¶¶0033-0035) comprising: a patient coupling end (Fig. 5 right end); an inspiratory connector end (Fig. 5 end of #11); an expiratory connector end (Fig. 5 end of #12); and a body (#1, 2; ¶0033) extending between the patient coupling end, the inspiratory connector end, and the expiratory connector end, the body comprising: a patient branch (Fig. 5 #32) at the patient coupling end; an inspiratory branch (#11) terminating at the inspiratory connector end, wherein the inspiratory branch comprises an inspiratory flow lumen having an inspiratory flow lumen axis (Fig. 5 horizontal), the inspiratory connector end configured to connect to an inspiratory conduit of a breathing circuit (Fig. 1 #101; ¶0034); an expiratory branch (#12) terminating at the expiratory connector end, wherein the expiratory branch comprises an expiratory flow lumen having an expiratory flow lumen axis (Fig. 5 horizontal), the expiratory connector end configured to connect to an expiratory conduit of the breathing circuit (Fig. 1 #102; ¶0034); a merge region (Fig. 5 between #11, 12, and 32) between the inspiratory branch and the expiratory branch, wherein the merge region comprises an intermediate lumen (Fig. 5 #24) separated from the inspiratory flow lumen and the expiratory flow lumen by a wall (Figs. 4-5 bounding #24); and a second access port (#14; ¶0035) disposed on the body, wherein the second access port comprises an introduction port (Fig. 5 at #37; ¶0044) configured to introduce medication into the connector. Alternately, the opening covered by lid 18 
Gallem fails to disclose a first access port disposed on the body.
Thiessen teaches a wye connector (Fig. 2D & 3A #124; ¶¶0021, 0023-0024) which may comprise an access port for a flow transducer (#240; ¶0021) on any, or all, of the three branches of the wye connector (Fig. 2D & 3A; ¶0021, 0023). Thiessen teaches flow transducers placed in an access port of the wye connector as providing the benefit of directly monitoring flow in a branch of the wye connector while also allowing removing if not required or for servicing (¶¶0021, 0023).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have incorporated in Gallem a first access port disposed on the body in order to provide the benefit of including a flow transducer in one or more branches of the wye connector which provides the benefit of directly monitoring flow in a branch of the wye connector while also allowing removal of the flow transducer if not required or when servicing is needed in view of Thiessen.
Regarding claim 11, Gallem teaches the invention as modified above and Thiessen as incorporated therein further teaches the first access port comprises a probe port configured to receive a sensor probe (#240; ¶¶0021, 0023).
Regarding claim 12, Gallem teaches the invention as modified above and Thiessen as incorporated therein further teaches the first access port (Fig. 2D #240a or #240c) is positioned between the inspiratory connector end and the patient coupling end.
Regarding claim 13, Gallem teaches the invention as modified above and Thiessen as incorporated therein further teaches the first access port (Fig. 2D #240a) is positioned along the inspiratory branch.
Regarding claim 14, Gallem teaches the invention as modified above and Thiessen as incorporated therein further teaches the first access port is in fluidic communication with the inspiratory flow lumen (Fig. 2D; ¶0023).
Regarding claim 16, Gallem teaches the invention as modified above and further teaches the second access port disposed on the merge region and in fluidic communication with the intermediate lumen (Fig. 6; ¶0035).
Regarding claim 17, Gallem teaches the invention as modified above and further teaches the body further comprises a gradation (any of various stepped surfaces in Figs. 1-5) adjacent the second access port. The term “adjacent” only indicates a relative proximity and does not define an exact distance. The term “gradation” is understood under broadest reasonable interpretation as a step.
Regarding claim 18, Gallem teaches the invention as modified above and further teaches the gradation comprises a teethed protrusion (Fig. 4 #20; ¶0036). The two edges bounding groove 20 are readable as teeth which protrude from cylindrical portion 15 (Fig. 4).
Regarding claim 19, Gallem discloses a wye connector (Figs. 1-6; ¶¶0033-0035) comprising: a patient coupling end (Fig. 5 right end); an inspiratory connector end (Fig. 5 end of #11); an expiratory connector end (Fig. 5 end of #12); and a body (#1, 2; ¶0033) extending between the patient coupling end, the inspiratory connector end, and the expiratory connector end, the body comprising: an inspiratory branch (#11) 
Gallem fails to disclose a probe port disposed on the inspiratory branch.
Thiessen teaches a wye connector (Fig. 2D & 3A #124; ¶¶0021, 0023-0024) which may comprise an access port for a flow transducer (#240; ¶0021) on any, or all, of the three branches of the wye connector (Fig. 2D & 3A; ¶0021, 0023). Thiessen teaches flow transducers placed in an access port of the wye connector as providing the benefit of directly monitoring flow in a branch of the wye connector while also allowing removing if not required or for servicing (¶¶0021, 0023).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have incorporated in Gallem a probe port disposed on the inspiratory branch in order to provide the benefit of including a flow transducer on the inspiratory branch which provides the benefit of directly monitoring flow in the inspiratory branch of the wye connector while also allowing removal of the flow transducer if not required or when servicing is needed in view of Thiessen.
Regarding claim 20, Gallem teaches the invention as modified above and Thiessen as incorporated therein further teaches the probe port is in fluidic communication with the inspiratory flow lumen (Fig. 2D; ¶0023).
Regarding claim 21, Gallem teaches the invention as modified above and further teaches the introduction port is in fluidic communication with the intermediate lumen (Fig. 6; ¶0035).
Regarding claim 22, Gallem teaches the invention as modified above and further teaches the body further comprises a gradation (any of various stepped surfaces in Figs. 1-5) adjacent the introduction port. The term “adjacent” only indicates a relative proximity and does not define an exact distance. The term “gradation” is understood under broadest reasonable interpretation as a step.
Regarding claim 23, Gallem teaches the invention as modified above and further teaches the gradation comprises a teethed protrusion (Fig. 4 #20; ¶0036). The two edges bounding groove 20 are readable as teeth which protrude from cylindrical portion 15 (Fig. 4).
Regarding claim 24, Gallem teaches the invention as modified above and further teaches a cap (Fig. 4 #18; ¶0036) configured to cover the second access port (Fig. 4 #19) when the second access port is not in use. See alternate reading of claim 2 above.
Regarding claim 25, Gallem teaches the invention as modified above and further teaches a cap (Fig. 4 #18; ¶0036) configured to cover the second access port (Fig. 4 #19) when the second access port is not in use. See alternate reading of claim 10 above.
Regarding claim 26, Gallem teaches the invention as modified above and further teaches a cap (Fig. 4 #18; ¶0036) configured to cover the introduction port when the introduction port is not in use. Circumferential collar 19 is a part of fluid container 14 which will be covered by lid 18 when fluid container 14 is not being filled, with a filling operation being readable under broadest reasonable interpretation as a condition of use of fluid container 14.
Applicant may wish to consider specifying the introduction port as uncovered during medication introduction into the merge region.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376.  The examiner can normally be reached on M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785